DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 6, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 21, 22, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tischler et al. (U.S. Patent 7,007,188, hereafter Tischler) in view of Dong et al. (U.S. Patent 8,508,308, hereafter Dong) in view of Kucharski et al. (U.S. Patent 7,098,697, hereafter Kucharski).
Claims 1 and 21:  Tischler teaches a clock converter to output a clock signal for testing a semiconductor device (Figure 2A), the clock converter comprising: 
a clock input terminal to receive an input clock having an input frequency (Ref.Clk2); 

a second frequency conversion circuit (210) to receive the input clock and output a second conversion clock having a second frequency, greater than the first frequency, by increasing the input frequency using a variable multiplier (PLL); and 
a selection circuit (215) to output the first conversion clock or the second conversion clock according to a mode selection signal (X-OR Clock Enable), wherein: 
the second frequency conversion circuit increases the input frequency by a plurality of different factors corresponding to the variable multiplier so as to output the second conversion clock having one of a plurality of different frequencies greater than the first frequency (column 6 lines 60-63).  Tischler does not specifically teach the details of the PLL.  Dong teaches a PLL (Figure 19) comprising a plurality of voltage controlled oscillators (1904) respectively corresponding to the plurality of different frequencies of the second conversion clock (output of 1904), wherein each of the plurality of voltage controlled oscillators outputs a respective oscillating signal having a frequency among the plurality of different frequencies (output of 1904); and
an oscillation voltage selection circuit (1907) to select one of the respective oscillating signals received from the plurality of voltage controlled oscillators using a multiplexer (MUX 1907), and invert the selected oscillating signal using an inverter (Figures 20 and 21 show the circuit implementation of Figure 19, where each LVCO outputs two differential signals VCOP and VCON and the selected oscillating signal would be a signal VCOP and an inverted signal VCON), and

Tischler and Dong do not specifically teach that the outputs of the first and second frequency conversion circuits and the inputs and outputs of the selection circuit are differential. Kucharski teaches an XOR circuit (Figure 3) having an output (Z) and an inverted output (Zbar) and a multiplexer (Figure 5) having a first input (D0), and inverted first input (D0bar), a second input (D1), a second inverted input (D1bar), an output (Z) and an inverted output (Zbar). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the differential XOR and differential multiplexer circuits taught by Kucharski in the XOR 205, multiplexer 215 of Tischler and the multiplexer 1907 of Dong to provide high speed logic gates that operate at low reference voltage difference (column 1 lines 60-64).
It is noted that claim 21 recites the limitations of claim 1 in method form and is rejected on the grounds above.

Claim 2:  Tischler further teaches that the input clock includes a first input clock and a second input clock (Ref.Clk1 and Ref.Clk2), the first frequency conversion circuit is to receive the first input clock and the second input clock, and the second frequency conversion circuit is to receive the first input clock (Figure 2A).  

Claim 3:  Tischler further teaches a transmission line branched from the clock input terminal to the first frequency conversion circuit and the second frequency conversion circuit, wherein each of the first frequency conversion circuit and the second frequency conversion circuit is to receive the first input clock (Figure 2A).  

Claim 4:  Tischler further teaches that the first frequency conversion circuit is to output the first conversion clock by performing an exclusive OR (XOR) operation on the first input clock and the second input clock (205), and the second frequency conversion circuit is to output the second conversion clock based on detection of a phase difference between a divided clock, which is the second conversion clock fed back and divided, and the first input clock (210).   

Claims 5 and 24:  The combined circuit further teaches the second frequency conversion circuit is to output the respective oscillating signal (selected from 1904) from a selected (via 1907) one of the plurality of voltage controlled oscillators based on an externally supplied oscillator selection signal (FvcoSEL from controller 1909). 

Claim 6:  The combined circuit further teaches that the oscillator selection signal is to activate at least one of the plurality of voltage controlled oscillators and deactivate others (via FvcoSEL; column 14 lines 23-24).  



Claim 8:  Tischler further teaches that the first frequency conversion circuit is to output an inverted first conversion clock, the first conversion clock is obtained by performing an XOR operation on the first input clock and the second input clock, and the inverted first conversion clock has phase inverted from the first conversion clock (205).

Claim 22:  Tischler further teaches that when the mode selection signal is a first value, amplifying and outputting the first conversion clock, and when the mode selection signal is a second value, amplifying and outputting the selected second conversion clock (via 215).

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tischler, in view of Dong, in view of Kucharski and further in view of Gu et al. (U.S. Patent 9,941,958, hereafter Gu).
Claim 9:  Tischler, Dong and Kucharski teach the limitations of claim 1 above.  Tischler further teaches a first time period, wherein in the first time period, the first conversion clock is a clock on which an XOR operation has been performed on a first input clock and a second input clock having a phase different by about 90 degrees from the first input clock (via 205).  Tischler, Dong and Kucharski do not specifically teach a direct 

Claim 11:  Tischler, Dong and Kucharski teach the limitations of claim 1 above.  Tischler, Dong and Kucharski do not specifically teach an input termination.  Gu teaches a test interface (Figure 1) comprising an input termination (118), wherein the input termination is connected in parallel to the clock input terminal and the first frequency conversion circuit, and an impedance of the input termination matches an input impedance of the clock converter (column 2 lines 39-44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the selectable termination resistance taught by Gu in the circuit of Tischler, Dong and Kucharski to match multiple test devices (column 2 lines 39-44).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tischler, in view of Dong, in view of Kucharski and further in view of Albean (U.S. Patent 6,480,045).
Claim 12:  Tischler, Dong and Kucharski teach the limitations of claim 1 above.  Tischler, Dong and Kucharski do not specifically teach an amplifier.  Albean teaches a frequency multiplier (Figure 2) including a multiplexer (34) and an amplifier (40), wherein: 

the multiplexer is to output the first conversion clock or the second conversion clock as a selection clock to the amplifier (40) according to the mode selection signal (X-OR clock enable of Tischler), 
the multiplexer is to output the inverted signal of the first conversion clock or the inverted signal of the second conversion clock as an inverted selection clock (Figure 5 of Kucharski) to the amplifier according to the mode selection signal (via X-OR clock enable of Tischler), and 
the amplifier is to amplify the selection clock and the inverted selection clock (differential buffer 40; Figure 2A of Kucharski) and output the output clock, and output an inverted output clock, based on a driving voltage of the amplifier (inherent).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the multiplexer and amplifier taught by Albean in the circuit of Tischler to provide support for heavy fanouts (column 4 lines 38-44).  

Claims 13-15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirloskar et al. (U.S. Patent 6,777,971, hereafter Kirloskar) in view of Tischler, in view of Dong, in view of Kucharski.

automatic test equipment (ATE) including a test logic, the test logic to transmit and receive data for testing the semiconductor device, output an input clock having an input frequency, and output a mode selection signal having different values according to a frequency band of an output clock for testing the semiconductor device (column 7 lines 10-40); and 
a socket board electrically connected to the ATE (column 7 lines 10-40).  Kirloskar does not specifically teach a clock converter.  Tischler teaches a clock converter (Figure 2A), wherein the clock converter includes: 
a clock input terminal to receive the input clock (Ref.Clk2); 
a first frequency conversion circuit (205) to receive the input clock and output a first conversion clock having a first frequency greater than the input frequency; 
a second frequency conversion circuit (210) to receive the input clock and output a second conversion clock having a second frequency greater than the first frequency and a selection circuit to output the output clock based on the first conversion clock or the second conversion clock according to the mode selection signal to the semiconductor device (via input to 215).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the clock converter taught by Tischler in the circuit of Kirloskar to provide high speed testing (Abstract).
Tischler does not specifically teach the details of the PLL.  Dong teaches a PLL (Figure 19) comprising a plurality of voltage controlled oscillators (1904) respectively 
an oscillation voltage selection circuit (1907) to select one of the respective oscillating signals received from the plurality of voltage controlled oscillators using a multiplexer (MUX 1907), and invert the selected oscillating signal using an inverter (Figures 20 and 21 show the circuit implementation of Figure 19, where each LVCO outputs two differential signals VCOP and VCON and the selected oscillating signal would be a signal VCOP and an inverted signal VCON), and
the oscillation voltage selection circuit outputs the selected oscillating signal and the inverted signal of the selected oscillating signal (VCOP and VCON; Figures 20 and 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the plurality of VCOs taught by Dong in the circuit of Tischler and Kirloskar to provide high-speed PLL design with good jitter performance (column 14 lines 7-12).
Tischler and Dong do not specifically teach that the outputs of the first and second frequency conversion circuits and the inputs and outputs of the selection circuit are differential. Kucharski teaches an XOR circuit (Figure 3) having an output (Z) and an inverted output (Zbar) and a multiplexer (Figure 5) having a first input (D0), and inverted first input (D0bar), a second input (D1), a second inverted input (D1bar), an output (Z) and an inverted output (Zbar). It would have been obvious to one of ordinary skill in the 
  
Claim 14:  The combined circuit further teaches that the socket board includes a plurality of socket chips, and at least one of the plurality of socket chips is in the clock converter (Figure 7).  

Claim 15:  The combined circuit further teaches that the socket board further includes a plurality of clock input terminals, wherein: 
a first clock input terminal is electrically connected to a clock input terminal of the clock converter in a first socket chip (Ref.Clk2); and 
a second clock input terminal is electrically connected to a clock input terminal of the clock converter in a second socket chip (Ref.Clk1).  

Claim 17:  The combined circuit further teaches signals input to the socket board are branched and input to the plurality of socket chips, and the signals control the clock converter in at least one of the plurality of socket chips (Figure 7).  

Claim 18:  The combined circuit further teaches that the input clock includes a first input clock and a second input clock, the first frequency conversion circuit is to receive the 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-15, 17, 18, 21, 22, 24 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O TOOLE whose telephone number is (571)270-1273.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/C.J.O/Examiner, Art Unit 2849     
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842